JS 44      (R ev. I 0/20)              Case 1:21-cv-01344-YK
                                                        CIVILDocument
                                                              COVER1SHEET
                                                                      Filed 08/02/21 Page 1 of 20
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                               DEFENDANTS
              Carolyn Hubbard                                                                                    Arkee Glover, Jr., Crst Expedited, Inc., Lawrence Marcano,
                                                                                                                 SF Deen Truckina. Inc. and Blue Line Global Inc
     (b) County of Residence ofFirst Listed Plaintiff                 Hunterdon County                          County of Residence of First Listed Defendant                El Paso County
                                   (EXCEPT IN U.S. PLAINTlFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.

     (c)     Attorneys (Firm Name, Address, and Telephone Number)                                                Attorneys (If Known)
              Richard A. Godshall, Esquire, Ostroff Law 610-279-7000
              518 E. Township Ln Rd, Ste 100, Blue Bell, PA 19422
II. BASIS OF JURISDICTION Pace a                              "x" one Box on)                      III. CITIZENSHIP OF PRINCIPAL PARTIES duce a "x one Bosfor Pour
                                                                                                             (For Diversity Cases Only)                                      and One Box for Defendant)
DI      U.S. Government                    D3   Federal Question                                                                      PTF          DEF                                          PTF       DEF
           Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State            ID       D         Incorporated or Principal Place     D    4     D4
                                                                                                                                                              of Business In This State

D2      U.S. Governrnent               04       Diversity                                              Citizen of Another State                  []2      Incorporated and Principal Place
                                                                                                                                                                                               1·         5°
           Defendant                              (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                                       Citizen or Subject of a           D3 D         3   Foreign Nation
                                                                                                         Foreign Country
IV. NATURE OF SUIT Pace a                         "x"   mn one or ont)                                                                       Click here for: Nature of Suit Code Descriptions.
              CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                         BANKRUPTCY                      OTHER STATUTES
  110 Insurance                            PERSONAL INJURY                  PERSONAL INJURY               625 Drug Related Seizure              422 Appeal 28 USC 158             3 75 False Claims Act
  120 Marine                               3 IO Airplane                D  365 Personal Injury -              of Property 21 USC 88 I           423 Withdrawal                    376 Qui Tam (31 USC
  130
~ 140
      Miller Act
      Negotiable Instrument
                                           315 Airplane Product
                                                 Liability              □       Product Liability
                                                                           367 Health Care/
                                                                                                          690 Other                                 28 USC 157                         3729a))
                                                                                                                                                                                  400 State Reapportionment
D 150 Recovery of Overpayment              320 Assault, Libel &:               Pharmaceutical                                                1 aro Annis                                                         6
      & Enforcement of Judgment                  Slander                       Personal Injury                                                   820 Copyrights                   430 Bauks and Banking
D 151 Medicare Act                         330 Federal Employers'              Product Liability                                                 830 Patent                       450 Commerce
[]152 Recovery or Defaulted                      Liability              D  368 Asbestos Personal                                                 835 Patent - Abbreviated         460 Deportation
       Student Loans                       340 Marine                           Injury Product                                                       New Drug Application         470 Racketeer Influenced and
       (Excludes Veterans)                 345 Marine Product                   Liability                                                        840 Trademark                        Corrupt Organizations
D 153 Recovery of Overpayment                    Liability                PERSONAL PROPERTY                        LABOR                         880 Defend Trade Secrets         480 Consumer Credit
      of Veteran's Benefits            x   350 Motor Vehicle            D  370 Other Fraud                710 Fair Labor Standards                   Act of2016                       (15 USC 1681 or 1692)
D 160 Stockholders' Suits                  355 Motor Vehicle            D  371 Truth in Lending               Act
D 190 Other Contract                            Product Liability       D  380 Other Personal             720 Labor/Management               H ""72","                                                    sear
D 195 Contract Product Liability           360 Other Personal                  Property Damage                Relations                          861 HIA (1395mn)                 490 Cable/Sat TV
D 196 Franchise                                 Injury                  D  385 Property Damage            740 Railway Labor Act                  862 Black Lung (923)             850 Securities/Commodities/
                                           362 Personal Injury-                Product Liability          751 Family and Medical                 863 DIWC/DIWW (405(g))                Exchange
                                                Medical Malpractice                                           Leave Act                          864 SSID Title XVI               890 Other Statutory Actions
H799 or tutor tueso»                                                                                                                          NEAL
                                                                                                                                                 865 RSI (405(g))                 891 Agricultural Acts
     210 Land Condemnation                 440 Other Civil Rights           Habeas Corpus:                791 Employee Retirement                                                 893 Environmental Matters
D    220 Foreclosure                       441 Voting                       463 Alien Detainee                Income Security Act            l                                    sos Freedom or ttoration

§D   230 Rent Lease & Ejecm1ent
     240 Torts to Land
     245 Tort Product Liability
     290 All Other Real Property
                                           442 Employment
                                           443 Housing/
                                               Accommodations
                                           445 Amer. w/Disabilities -
                                                                            510 Motions to Vacate
                                                                                Sentence
                                                                            530 General
                                                                            535 Death Penalty                IMMIGRATION
                                                                                                                                                 870 Taxes (U.S. Plaintiff
                                                                                                                                                     or Defendant)
                                                                                                                                                 871 IRS-Third Party
                                                                                                                                                      26 USC 7609
                                                                                                                                                                                       Act
                                                                                                                                                                                  896 Arbitration
                                                                                                                                                                                  899 Administrative Procedure
                                                                                                                                                                                      Act/Review or Appeal of
                                               Employment                   Other:                       462 Naturalization Application                                               Agency Decision
                                           446 Amer. w/Disabilities -       540 Mandamus & Other         465 Other Immigration                                                    950 Constitutionality of
                                               Other                        550 Civil Rights                 Actions                                                                  State Statutes
                                           448 Education                    555 Prison Condition
                                                                            560 Civil Detainee -
                                                                                Conditions of
                                                                                Confinement
V. ORIGIN               Place an "x" m one Box Only)
[]I     Original            [j2 Removed from                            Remanded from             D4   Reinstated or     D       5 Transferred from       D   6 Multidistrict          D8    Multidistrict
        Proceeding              State Court
                                                            °           Appellate Court                Reopened                    Another District
                                                                                                                                   (specify)
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. Section 1332
                                                                                                                                                                Litigation -
                                                                                                                                                                Transfer
                                                                                                                                                                                             Litigation -
                                                                                                                                                                                             Direct File


VI. CAUSE OF ACTION                         1-------------------------------------
                                            Brief description of cause:
                                            Diversity of Citizenship
VII. REQUESTED IN    0 CHECK IF THIS IS A CLASS ACTION                                                    DEMAND$                                      CHECK YES only if demanded in complaint:
     COMPLAINT:         UNDER RULE 23, F.R.Cv.P.                                                                                                       JURY DEMAND:         [lYes     [Jo
VIII. RELATED CASE(S)
      IF ANY          (See instructions):

DATE
08/02/2021
                                                                         :ffl?C
                                                                        JUDGE
                                                                                      ------------------ DOCKET NUMBER -------------
                                                                                                  TTORNEY OF RECORD


FOR OFFICE USE ONLY

     RECEIPT#                      AMOUNT                                      APPLYING IFP                                      JUDGE                            MAG. JUDGE
            Case 1:21-cv-01344-YK Document 1 Filed 08/02/21 Page 2 of 20




                         IN THE US DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF PENNSYLVANIA


CAROLYN HUBBARD                                     CIVIL ACTION - LAW
405 Nelson Street                                   No.
Whitehouse Station, NJ 08889,
                            Plaintiff
V.


ARKEE GLOVER, JR.
7401 Phoenix Avenue
El Paso, TX 79915

       and

CRST EXPEDITED, INC.
c/o COGENCY GLOBAL INC.
600 N. 2" Street
Harrisburg, PA 17101

       and

LAWRENCE MARCANO
13217 67 Street N.
West Palm Beach, FL 33412

       and

S.F. DEEN TRUCKING, INC.
114-49 130Street
South Ozone, NY 11420

       and

BLUE LINE GLOBAL, INC.
114-49 130 Street
South Ozone, NY 11420,
                             Defendants.

                                        COMPLAINT

       1.      Plaintiff, Carolyn Hubbard (hereinafter, "Plaintiff'), is an adult individual who

resides at the above referenced address, in Hunterdon County, New Jersey.
            Case 1:21-cv-01344-YK Document 1 Filed 08/02/21 Page 3 of 20




       2.       Defendant, Arkee Glover, Jr., (hereinafter, "Defendant Glover") is an adult

individual who resides at the above referenced address in El Paso County, Texas.

       3.       Defendant, CRST Expedited, Inc. (hereinafter, "Defendant CRST") is an Iowa

corporation with a registered agent located at the above referenced address in Dauphin County,

Pennsylvania.

       4.       Defendant, Lawrence Marcano (hereinafter, "Defendant Marcano") is an adult

individual who resides at the above referenced address in Palm Beach County, Florida.

       5.       Defendant, S.F. Deen Trucking, Inc., (hereinafter, "Defendant S.F. Deen"), is a

New York corporation with a registered address at the above referenced address in Queens County,

New York.

       6.       Defendant, Blue Line Global, Inc., (hereinafter, "Defendant Blue Line"), is a New

York corporation with a principal place of business located at the above referenced address in

Queens County, New York.

       7.       Plaintiff is not from the same state as any of the Defendants and the value of the

matter in controversy exceeds, exclusive of interest and costs, the sum specified by 28 U.S.C. §

1332. Therefore, this Court has jurisdiction of this action pursuant to complete diversity of

citizenship among the parties under 28 U.S.C. § 1332.

       8.       On or about February 13, 2021, at approximately 2:20 a.m., Defendant Glover was

the operator of a 2019 tractor trailer (hereinafter, "Defendant CRST's Tanker Truck"), towing a

Hyundai tanker trailer, which was at a complete stop on the right shoulder of southbound Interstate

Route 81 at mile marker 55.6, in Silver Spring Township, Cumberland County, Pennsylvania.
             Case 1:21-cv-01344-YK Document 1 Filed 08/02/21 Page 4 of 20




       9.       Upon infonnation and belief, at the aforesaid time and location, Defendant Glover

had stopped Defendant CRST's Tanker Truck onto the shoulder of the highway so he could use

the bathroom.

       10.      At the aforesaid place and time, Defendant Marcano was operating a 2012 tractor

trailer (hereinafter, "Defendant S.F. Deen's Tractor Trailer"), towing a Wabash semi-trailer,

southbound on Interstate Route 81, in the right-hand travel lane, approaching mile marker 55.6, in

Silver Spring Township, Cumberland County, Pennsylvania.

       11.      At the aforesaid place and time, as Defendant Marcano began to pass Defendant

CRST's Tanker Truck on the shoulder of the highway, he negligently, carelessly, and recklessly

continued to operate Defendant S.F. Deen's Tractor Trailer in the right-hand travel lane at

approximately 60 m.p.h.

       12.      At the aforesaid place and time, as Defendant Marcano passed Defendant CRST's

Tanker Truck on the shoulder of the highway, Defendant Glover suddenly and without warning,

negligently, carelessly, and recklessly pulled Defendant CRST's Tanker Truck off of the shoulder,

entered the right-hand travel lane directly into the path of Defendant S.F. Deen's Tractor Trailer,

and caused a catastrophic, horrific, fiery crash (hereinafter, the "Crash") between Defendant

CRST's Tanker Truck and Defendant S.F. Deen's Tractor Trailer.

       13.      At all times relevant to this action, Plaintiff was a passenger in Defendant S.F.

Deen's Tractor Trailer, traveling in the vehicle with Defendant S.F. Deen's and/or Defendant Blue

Line's express or implied knowledge and pennission.

       14.      At all times relevant to this action, Defendant CRST was the registered owner of

Defendant CRST's Tanker Truck and the Hyundai tanker trailer, and Defendant Glover was

operating said tanker truck with Defendant CRST's express pennission.
              Case 1:21-cv-01344-YK Document 1 Filed 08/02/21 Page 5 of 20




        15.      Upon infonnation and belief, at all times relevant to this action, Defendant Glover

was acting within the course and scope of his employment, agency, and/or authority as a tanker

truck operator for Defendant CRST.

        16.      Upon infonnation and belief, at the time of the Crash, at the time of the Crash,

Defendant CRST's Tanker Truck was filled with a flamm able, hazardous material.

        17.      At all times relevant hereto, Defendant Glover knew or should have known

Defendant CRST's Tanker Truck was filled with a flammable, hazard material.

        18.      At all times relevant hereto, Defendant Glover held a commercial driver's license.

        19.      At all times relevant to this action, Defendant S.F. Deen was the registered owner

of Defendant S.F. Deen's Tractor Trailer and Defendant Marcano was operating said tractor trailer

with Defendant S.F. Deen's express or implied pennission.

       20.       At all times relevant to this action, Defendant Marcano was acting within the course

and scope of his employment, agency, and/or authority as a tractor trailer operator for Defendant

S.F. Deen.

       21.       At all times relevant to this action, Defendant Blue Line Global was the registered

owner of the aforesaid Wabash trailer unit and Defendant Marcano was transporting said trailer

unit with Defendant Blue Line's express or implied pennission.

       22.       Upon infonnation and belief, at all times relevant to this action, Defendant Marcano

was acting within the course and scope of his employment, agency, and/or authority as a semi-

trailer transporter for Defendant Blue Line.

       23.       At all times relevant to this action, Defendant Blue Line rented, leased, authorized

and/or otherwise provided the Wabash semi-trailer to Defendant S.F. Deen and/or Defendant

Marcano.
               Case 1:21-cv-01344-YK Document 1 Filed 08/02/21 Page 6 of 20




         24.      At all times relevant to this action, Defendant S.F. Deen rented, leased, authorized

and/or otherwise provided the Wabash tractor trailer to Defendant Blue Line and/or Defendant

Marcano.

         25.      Upon infonnation and belief, for a substantial time prior to and up until the time of

the time of the Crash, Defendant Marcano operated Defendant S.F. Deen's Tractor Trailer for an

excessive period of time, without proper and adequate rest periods, and was falling asleep at the

wheel.

         26.      At all times relevant hereto, Defendant Marcano held a commercial driver's license.

         27.      The Crash was caused solely, directly, and proximately as a result of the individual,

joint and/or several negligence, carelessness and recklessness of Defendants, all as set forth more

fully herein.

         28.      As a direct and proximate result of the Crash, both vehicles exploded into flames

and were demolished, and Plaintiff was ejected from Defendant S.F. Deen's Tractor Trailer and

suffered catastrophic, debilitating, and life-changing personal injuries.

         29.      Plaintiff in no way or manner distracted from or interfered with Defendant

Marcano's operation of Defendant S.F. Deen's Tractor Trailer.

         30.      Plaintiff in no way or manner caused or contributed to the Crash or her resulting

1nyur1es.

         31.      As a direct and proximate result of the individual, joint and/or several negligence,

carelessness and recklessness of Defendants, and the resulting Crash, Plaintiff has suffered and will

continue to suffer bodily injuries, traumatic brain injuries, severe pain, anxiety, depression,

emotional and mental distress, humiliation, embarrassment, and/or loss of pleasures and enjoyment

oflife, and serious impainnents of bodily functions.
              Case 1:21-cv-01344-YK Document 1 Filed 08/02/21 Page 7 of 20




        32.      As a direct and proximate result of the individual, joint and/or several negligence,

carelessness and recklessness of Defendants, the Crash, and Plaintiff's resulting injuries, Plaintiff has

undergone and will in the future undergo various reasonable and necessary medical treatments.

        33.      As a direct and proximate result of the individual, joint and/or several negligence,

carelessness and recklessness of Defendants, the Crash, and Plaintiff's resulting injuries, Plaintiff has

been and/or will in the future be required to spend money for medical treatment in an effort to treat

and cure herself of the injuries she sustained, to her ongoing detriment and financial loss.

        34.      As a direct and proximate result of the individual, joint and/or several negligence,

carelessness and recklessness of Defendants, the Crash, and Plaintiff's resulting injuries, Plaintiff has

been and will in the future be hindered and/or prevented from attending to and/or fully perfonning

his usual and customary duties, hobbies and/or avocations, to her ongoing detriment and loss.

        35.      As a direct and proximate result of the individual, joint and/or several negligence,

carelessness and recklessness of Defendants, the Crash, and Plaintiffs resulting injuries, Plaintiff has

been and will in the future be required to spend money for household help, to her ongoing detriment

and financial loss.

        36.      As a direct and proximate result of the individual, joint and/or several negligence,

carelessness and recklessness of Defendants, the Crash, and Plaintiffs resulting injuries, Plaintiff has

been and in the future will be prevented from being gainfully employed, resulting in a loss of

earnings and/or an impainnent of her earning capacity, to her ongoing detriment and loss.


                                          COUNT I
                                        NEGLIGENCE
                              Carolyn Hubbard v. Arkee Glover, Jr.

       37.       Plaintiff incorporates herein, by reference, the averments in the preceding

paragraphs, as well as all subsequent paragraphs as though the same were fully set forth herein.
             Case 1:21-cv-01344-YK Document 1 Filed 08/02/21 Page 8 of 20




       38.      The individual, joint and/or several negligence, carelessness and recklessness of

Defendant Glover included the following:

                a.     Operating Defendant CRST's Tanker Truck in such a manner as to cause a
                       crash, specifically, merging onto a highway travel lane was it was unsafe to
                       do so;

                b.     Operating Defendant CRST's Tanker Truck in such a manner as to cause a
                       crash, specifically, failing to yield the right of way for vehicles traveling on
                       the through highway as he pulled his vehicle off of the shoulder of the
                       highway;

                c.     Operating Defendant CRST's Tanker Truck for an excessive period of time,
                       without proper and adequate rest periods;

                d.     Operating Defendant CRST's Tanker Truck while impaired in disregard
                       and indifference to the safety, rights and wellbeing of other motorists on the
                       road;

                e.     Operating Defendant CRST's Tanker Truck without due regard for the
                       rights, safety, wellbeing and position of other motorist on the highway,
                       including Plaintiff, under the aforesaid circumstances;

                f.     Pulling Defendant CRST's Tanker Truck onto the shoulder of the highway
                       for a non-emergency reason, when other safer options were available;

                g.     Failing to properly negotiate turns and curves in the road;

                h.     Failing to maintain control of Defendant CRST's Tanker Truck so as to
                       remain on his side of the roadway;

                1.     Engaging in another activity which distracted him from the roadway
                       conditions immediately in front of him;

                J.     Failing to be alert, aware and attentive to roadway conditions ahead of him;

                k.     Failing to take evasive action in order to avoid a crash;

                1.     Failing to install and utilize available technology to alert and/or awaken its
                       tractor trailer operators, including Defendant Glover if and when an
                       operator becomes inattentive and/or falls asleep;

                111.   Failing to properly maintain Defendant CRST's Tanker Truck in a manner
                       to pennit safe operation upon the roadways;
             Case 1:21-cv-01344-YK Document 1 Filed 08/02/21 Page 9 of 20




                n.     Failing to use proper and adequate judgment under the aforesaid
                       circumstances;

                o.     Operating Defendant CRST's Tanker Truck while he was unfit, unqualified
                       and too impaired to safely do so;


                p.     Operating Defendant CRST's Tanker Truck in violation of 75 Pa.C.S.
                       $3309, driving on roadways laned for traffic;

                q.     Operating Defendant CRST's Tanker Truck in violation of 75 Pa.C.S.
                       §3714, careless driving;

                r.     Operating Defendant CRST's Tanker Truck in violation of 75 Pa.C.S.
                       $3324, duties of a vehicle entering or crossing roadway; and

                s.     Violating Federal Motor Carrier Safety Administration (FMCSA)
                       regulations, including regulations pertaining to: transport of hazardous
                       materials; transport of flammable materials, the maximum hours of
                       consecutive driving; operating a vehicle with deficient or subpar brakes or
                       braking support mechanisms; operating a vehicle mechanically unfit or
                       unsafe to be operated on an interstate highway; log maintenance and
                       recording.

       39.      Defendant Glover's conduct in this matter, to wit, a comm ercial driver failing to

use proper caution and observe applicable motor vehicle codes and regulations, when transporting

a tanker truck filled with a flamm able hazardous material, was reckless, wanton and outrageous

and justifies the imposition of punitive damages against Defendant Glover.


       WHEREFORE, Plaintiff, Carolyn Hubbard, demands judgment in her favor and against

Defendants, individually, jointly and severally, and specifically against Defendant, Arkee Glover,

Jr., in an amount in excess of One Hundred Fifty Thousand Dollars ($150,000.00), together with

punitive damages in a sum to be detennined by a jury, and such further relief as this Honorable

Court may deem appropriate.

                                       COUNT II
                                 VICARIOUS LIABILITY
                          Carolyn Hubbard v. CRST Expedited, Inc.
          Case 1:21-cv-01344-YK Document 1 Filed 08/02/21 Page 10 of 20




       40.     Plaintiff incorporates herein, by reference, the avennents in the preceding

paragraphs, as well as all subsequent paragraphs as though the same were fully set forth herein.

       41.     Upon infonnation and belief, at all times relevant hereto, Defendant CRST,

individually and/or jointly, directly and/or by and through its duly authorized agents, ostensible

agents, servants, borrowed servants, workmen, contractors, subcontractors, and/or employees, all

in the course and scope of such relationship, owned, operated, managed, maintained, controlled,

supervised, and/or delegated and assigned operation of its trucking company.

       42.     At all times relevant hereto, upon infonnation and belief, Defendant Glover was in

the course and scope of his employment, agency, and/or authority as a tanker truck operator for

Defendant CRST.

       43.     At no time relevant to this action did Defendant Glover comm it, engage and/or

partake in a "frolic and detour" from his appointed and/or assigned route, destination and/or

mission on behalf of Defendant CRST.

       44.     For all acts and omissions and violations of state and federal laws for which

Defendant Glover, but for his death, would be liable, Defendant CRST is vicariously liable for

such acts and omissions as his employer, principal and/or master.

       45.     Defendant CRST's individual, joint, and/or several conduct in this matter was

reckless, wanton and outrageous and justifies the imposition of punitive damages against

Defendant CRST.

        WHEREFORE, Plaintiff, Carolyn Hubbard, demands judgment in her favor and against

Defendants, individually, jointly and severally, and specifically against Defendant, CRST

Expedited, Inc., in an amount in excess of One Hundred Fifty Thousand Dollars ($150,000.00),
          Case 1:21-cv-01344-YK Document 1 Filed 08/02/21 Page 11 of 20




together with punitive damages in a sum to be detennined by a jury, and such further relief as this

Honorable Court may deem appropriate.

                                       COUNTIII
                                     NEGLIGENCE
                          Carolyn Hubbard v. CRST Expedited, Inc.

       46.     Plaintiff incorporates herein, by reference, the avennents         111   the preceding

paragraphs, as well as all subsequent paragraphs as though the same were fully set forth herein.

       47.     The individual, joint and/or several negligence, carelessness and recklessness of

Defendant CRST, directly and/or by and through its duly authorized agents, ostensible agents,

servants, borrowed servants, workmen and/or employees, all in the course and scope of such

relationship included the following:

               a.     Failing to properly maintain and inspect its vehicles including its aforesaid
                      tanker truck in a manner to pennit safe operation when traveling upon
                      highways and roadways;

               b.     Failing to implement a reasonable schedule, so that its tanker truck
                      operators, including Defendant Glover were not required to drive for
                      excessive periods;

               c.     Failing to install and utilize available technology to alert and/or awaken its
                      tanker truck operators, including Defendant Glover if and when an operator
                      becomes inattentive and/or falls asleep;

               d.     Failing to install and utilize available technology to monitor for and alert its
                      tanker truck operators, including Defendant Glover, when vehicles
                      alongside of its tanker trucks as said trucks changed lanes;

               e.     Creating, promoting and/or fostering a policy and/or custom by which its
                      tanker truck operators, including Defendant Glover, routinely violated state
                      and federal laws enacted for the purpose of ensuring the safe operation of
                      vehicles under the aforesaid circumstances;

               f.     Failing to properly train and/or supervise its tanker truck operators,
                      including Defendant Glover, with respect to the proper and safe operation
                      of such vehicles;
          Case 1:21-cv-01344-YK Document 1 Filed 08/02/21 Page 12 of 20




               g.     Hiring, employing or otherwise authorizing operators including Defendant
                      Glover to operate a tanker truck despite such operators' inexperience,
                      inability and incompetence to carefully and safely to do so;

               h.     Entrusting its tanker truck to Defendant Glover's care, custody and
                      operation; and

               1.     Failing to take reasonable precautions to prevent Defendant Glover from
                      driving a tanker truck at a time when Defendant Glover was incapable of
                      operating said tanker truck safely and with due and proper care for other
                      motorists.

       48.     Defendant CRST's individual, joint, and/or several conduct in this matter was

reckless, wanton and outrageous and justifies the imposition of punitive damages against

Defendant CRST

       WHEREFORE, Plaintiff, Carolyn Hubbard, demands judgment in her favor and against

Defendants, individually, jointly and severally, and specifically against Defendant, CRST

Expedited, Inc., in an amount in excess of One Hundred Fifty Thousand Dollars ($150,000.00),

together with punitive damages in a sum to be detennined by a jury, and such further relief as this

Honorable Court may deem appropriate.

                                       COUNTIV
                                     NEGLIGENCE
                           Carolyn Hubbard v. Lawrence Marcano

       49.     Plaintiff incorporates herein, by reference, the avennents       111   the preceding

paragraphs, as well as all subsequent paragraphs as though the same were fully set forth herein.

       50.     The individual, joint and/or several negligence, carelessness and recklessness of

Defendant Marcano included the following:


               a.     Operating Defendant S.F. Deen's Tractor Trailer in such a manner as to
                      cause a crash, specifically, following Defendant CRST's Tanker Truck too
                      closely;
Case 1:21-cv-01344-YK Document 1 Filed 08/02/21 Page 13 of 20




   b.    Operating Defendant S.F. Deen's Tractor Trailer in such a manner as to
         cause a crash, specifically, failing to move into the left travel lane upon
         approaching Defendant CRST' s Tanker Truck;

   c.    Operating Defendant S.F. Deen's Tractor Trailer in such a manner as to
         cause a crash, specifically, failing to reduce his speed upon approaching
         Defendant CRST's Tanker Truck;

   d.    Operating Defendant S.F. Deen's Tractor Trailer in such a manner as to
         cause a crash, specifically falling to take evasive actions to avoid the Crash;

   e.    Operating Defendant S.F. Deen's Tractor Trailer for an excessive period of
         time, without proper and adequate rest periods;

   f.    Operating Defendant S.F. Deen's Tractor Trailer despite expenencmg
         inattentiveness, drowsiness, fatigue, and/or somnolence;

   g.    Operating Defendant S.F. Deen's Tractor Trailer without due regard for the
         rights, safety, wellbeing and position of the Plaintiff under the aforesaid
         circumstances;

   h.    Operating Defendant S.F. Deen's Tractor Trailer at an excessive rate of
         speed;

   i.    Failing to be alert, aware and attentive to roadway conditions ahead of him;

   J.    Failing to take evasive action in order to avoid a crash;

   k.    Failing to install and utilize available technology to alert and/or awaken its
         tractor trailer operators, including Defendant Marcano if and when an
         operator becomes inattentive and/or falls asleep;

   1.    Failing to install and utilize available technology in Defendant S.F. Deen's
         Tractor Trailer, to avoid and prevent front end collisions;

   m.    Failing to properly maintain Defendant S.F. Deen's Tractor Trailer in a
         manner to pennit safe operation upon the roadways;

   n.    Failing to use proper and adequate judgment under the aforesaid
         circumstances;

   o.    Failing to warn Plaintiff of Defendant Marcano' inattentiveness,
         drowsiness, fatigue, and/or somnolence;

   p.    Failing to warn Plaintiff of the impending crash;
          Case 1:21-cv-01344-YK Document 1 Filed 08/02/21 Page 14 of 20




               q.     Operating Defendant S.F. Deen's Tractor Trailer while he was unfit,
                      unqualified and too impaired to safely do so;

               r.     Operating Defendant S.F. Deen's Tractor Trailer in violation of 75 Pa.C.S.
                      §3361, driving too fast for conditions;

               s.     Operating Defendant S.F. Deen's Tractor Trailer in violation of 75 Pa.C.S.
                      §3309, driving on roadways laned for traffic;

               t.     Operating Defendant S.F. Deen's Tractor Trailer in violation of 75 Pa.C.S.
                      §3327, duty of driver in relation to disabled vehicles;

               u.     Operating Defendant S.F. Deen's Tractor Trailer in violation of 75 Pa.C.S.
                      §3714, careless driving; and

               v.     Violating Federal Motor Carrier Safety Administration (FMCSA)
                      regulations, including regulations pertaining to: the maximum hours of
                      consecutive driving; exceeding maximum weight carrying regulations, i.e.,
                      being "overweight" at the time of the Crash; operating a tractor trailer with
                      deficient or subpar brakes or braking support mechanisms; operating a
                      tractor trailer mechanically unfit or unsafe to be operated on an interstate
                      highway; log maintenance and recording.

       51.     Defendant Marcano's conduct in this matter, to wit, a comm ercial driver failing to

observe applicable motor vehicle codes and regulations, and driving without proper and adequate

rest periods and despite experiencing drowsiness and somnolence, was reckless, wanton and

outrageous and justifies the imposition of punitive damages against Defendant Marcano.


       WHEREFORE, Plaintiff, Carolyn Hubbard, demands judgment in her favor and against

Defendants, individually, jointly and severally, and specifically against Defendant Marcano, in an

amount in excess of One Hundred Fifty Thousand Dollars ($150,000.00), together with punitive

damages in a sum to be determined by a jury, and such further relief as this Honorable Court may

deem appropriate.

                                       COUNTV
                                VICARIOUS LIABILITY
                        Carolyn Hubbard v. S.F. Deen Trucking, Inc.
          Case 1:21-cv-01344-YK Document 1 Filed 08/02/21 Page 15 of 20




       52.     Plaintiff incorporates herein, by reference, the avennents in the preceding

paragraphs, as well as all subsequent paragraphs as though the same were fully set forth herein.

       53.     Upon infonnation and belief, at all times relevant hereto, Defendant S.F. Deen,

individually and/or jointly, directly and/or by and through its duly authorized agents, ostensible

agents, servants, borrowed servants, workmen, contractors, subcontractors, and/or employees, all

in the course and scope of such relationship, owned, operated, managed, maintained, controlled,

supervised, and/or delegated and assigned operation of its trucking company.

       54.     At all times relevant hereto, Defendant Marcano was in the course and scope of his

employment, agency, and/or authority as a tractor trailer operator for Defendant S.F. Deen.

       55.     At no time relevant to this action did Defendant Marcano commit, engage and/or

partake in a "frolic and detour" from his appointed and/or assigned route, destination and/or

mission on behalf of Defendant S.F. Deen.

       56.     For all acts and omissions and violations of state and federal laws for which

Defendant Marcano is liable, Defendant S.F. Deen is vicariously liable for such acts and omissions

as his employer, principal and/or master.

       57.     Defendant S.F. Deen's conduct in this matter was reckless, wanton and outrageous

and justifies the imposition of punitive damages against Defendant S.F. Deen.

       WHEREFORE, Plaintiff, Carolyn Hubbard, demands judgment in her favor and against

Defendants, individually, jointly and severally, and specifically against Defendant S.F. Deen

Trucking, Inc. in an amount in excess of One Hundred Fifty Thousand Dollars ($150,000.00),

together with punitive damages in a sum to be determined by a jury, and such further relief as this

Honorable Court may deem appropriate.

                                         COUNT VI
                                        NEGLIGENCE
          Case 1:21-cv-01344-YK Document 1 Filed 08/02/21 Page 16 of 20




                        Carolyn Hubbard v. S.F. Deen Trucking, Inc.

       58.     Plaintiff incorporates herein, by reference, the avennents       111   the preceding

paragraphs, as well as all subsequent paragraphs as though the same were fully set forth herein.

       59.     The individual, joint and/or several negligence, carelessness and recklessness of

Defendant S.F. Deen, directly and/or by and through their duly authorized agents, ostensible

agents, servants, borrowed servants, workmen and/or employees, all in the course and scope of

such relationship included the following:

                  a. Failing to properly maintain and inspect its vehicles including the aforesaid
                     Defendant S.F. Deen's Tractor Trailer in a manner to pennit safe operation
                     when traveling upon highways and roadways;

                  b. Failing to implement a reasonable schedule, so that its tractor trailer
                     operators, including Defendant Marcano were not required to drive for
                     excessive periods;

                  c. Failing to install and utilize available technology to alert and/or awaken its
                     tractor trailer operators, including Defendant Marcano if and when an
                     operator becomes inattentive and/or falls asleep;

                  d. Failing to install and utilize available technology in Defendant S.F. Deen's
                     Tractor Trailer, to avoid and prevent front end collisions;

                  e. Creating, promoting and/or fostering a policy and/or custom by which its
                     tractor trailer operators, including Defendant Marcano, routinely violated
                     state and federal laws enacted for the purpose of ensuring the safe operation
                     of vehicles under the aforesaid circumstances;

                  f. Failing to properly train and/or supervise its tractor trailer operators,
                     including Defendant Marcano, with respect to the proper and safe operation
                     of such vehicles;

                  g. Hiring, employing or otherwise authorizing operators including Defendant
                     Marcano to operate a tractor trailer despite such operators' inexperience and
                     incompetence to carefully and safely to do so;

                  h. Entrusting its tractor trailer to Defendant Marcano' care, custody and
                     operation; and
          Case 1:21-cv-01344-YK Document 1 Filed 08/02/21 Page 17 of 20




                    1.   Failing to take reasonable precautions to prevent Defendant Marcano from
                         driving a tractor trailer at a time when Defendant Marcano was incapable of
                         operating said tractor trailer safely and with due and proper care for other
                         motorists.

       60.     Defendant S.F. Deen's conduct in this matter was reckless, wanton and outrageous

and justifies the imposition of punitive damages against Defendant S.F. Deen.



       WHEREFORE, Plaintiff, Carolyn Hubbard, demands judgment in her favor and against

Defendants, individually, jointly and severally, and specifically against Defendant S.F. Deen, in

an amount in excess of One Hundred Fifty Thousand Dollars ($150,000.00), together with punitive

damages in a sum to be detennined by a jury, and such further relief as this Honorable Court may

deem appropriate.

                                         COUNT VII
                                   VICARIOUS LIABILITY
                            Carolyn Hubbard v. Blue Line Global, Inc.

       61.     Plaintiff incorporates herein, by reference, the avennents         111   the preceding

paragraphs, as well as all subsequent paragraphs as though the same were fully set forth herein.

       62.     Upon infonnation and belief, at all times relevant hereto, Defendant Blue Line,

individually and/or jointly, directly and/or by and through its duly authorized agents, ostensible

agents, servants, borrowed servants, workmen, contractors, subcontractors, and/or employees, all

in the course and scope of such relationship, owned, operated, managed, maintained, controlled,

supervised, and/or delegated and assigned operation of its semi-trailer company.

       63.     At all times relevant hereto, Defendant Marcano was in the course and scope of his

employment, agency, and/or authority as a trailer transporter for Defendant Blue Line.
          Case 1:21-cv-01344-YK Document 1 Filed 08/02/21 Page 18 of 20




       64.     At no time relevant to this action did Defendant Marcano commit, engage and/or

partake in a "frolic and detour" from his appointed and/or assigned route, destination and/or

mission on behalf of Defendant Blue Line.

       65.     For all acts and omissions and violations of state and federal laws for which

Defendant Marcano is liable, Defendant Blue Line is vicariously liable for such acts and omissions

as his employer, principal and/or master.

       66.     Defendant Blue Line's conduct in this matter was reckless, wanton and outrageous

and justifies the imposition of punitive damages against Defendant Blue Line.

       WHEREFORE, Plaintiff, Carolyn Hubbard, demands judgment in her favor and against

Defendants, individually, jointly and severally, and specifically against Defendant Blue Line

Global, Inc., in an amount in excess of One Hundred Fifty Thousand Dollars ($150,000.00),

together with punitive damages in a sum to be detennined by a jury, and such further relief as this

Honorable Court may deem appropriate.

                                        COUNTV
                                     NEGLIGENCE
                          Carolyn_Hubbard_ y._Blue_Line Global,_Inc.

       67.     Plaintiff incorporates herein, by reference, the avennents m the preceding

paragraphs, as well as all subsequent paragraphs as though the same were fully set forth herein.

       68.     The individual, joint and/or several negligence, carelessness and recklessness of

Defendant Blue Line Global, directly and/or by and through its duly authorized agents, ostensible

agents, servants, borrowed servants, workmen and/or employees, all in the course and scope of

such relationship included the following:

                   a. Failing to properly maintain and inspect its vehicles including the aforesaid
                      Defendant Blue Line's semi-trailer in a manner to pennit safe transport
                      when traveling upon highways and roadways;
          Case 1:21-cv-01344-YK Document 1 Filed 08/02/21 Page 19 of 20




                   b. Failing to implement a reasonable schedule, so that its semi-trailer
                      transporters, including Defendant Marcano were not required to drive for
                      excessive periods;

                   c. Failing to install and utilize available teclmology to alert and/or awaken its
                      semi-trailer transporters, including Defendant Marcano if and when an
                      operator becomes inattentive and/or falls asleep;

                   d. Failing to install and utilize available technology in Defendant S.F. Deen's
                      Tractor Trailer, to avoid and prevent front end collisions;

                   e.   Creating, promoting and/or fostering a policy and/or custom by which its
                        semi-trailer transporters, including Defendant Marcano, routinely violated
                        state and federal laws enacted for the purpose of ensuring the safe transport
                        of vehicles under the aforesaid circumstances;

                   f.   Failing to properly train and/or supervise its semi-trailer transporters,
                        including Defendant Marcano, with respect to the proper and safe transport
                        of such vehicles;

                   g. Hiring, employing or otherwise authorizing operators including Defendant
                      Marcano to transport a semi-trailer despite such transporters' inexperience
                      and incompetence to carefully and safely to do so;

                   h. Entrusting its semi-trailer to Defendant Marcano's care, custody and
                      transport; and

                   1.   Failing to take reasonable precautions to prevent Defendant Marcano from
                        transporting a semi-trailer at a time when Defendant Marcano was incapable
                        of transporting said semi-trailer safely and with due and proper care for
                        other motorists.

       69.     Defendant Blue Line's conduct in this matter was reckless, wanton and outrageous

and justifies the imposition of punitive damages against Defendant Blue Line.


       WHEREFORE, Plaintiff, Carolyn Hubbard, demands judgment in her favor and against

Defendants, individually, jointly and severally, and specifically against Defendant Blue Line

Global, Inc. in an amount in excess of One Hundred Fifty Thousand Dollars ($150,000.00),

together with punitive damages in a sum to be detennined by a jury, and such further relief as this

Honorable Court may deem appropriate.
  Case 1:21-cv-01344-YK Document 1 Filed 08/02/21 Page 20 of 20




                                   OSTROFF INJURY LAW, PC
                                   Attorneys for Plaintiff


Date: 08/02/21               By:   ls/Richard A. Godshall
                                   Richard A. Godshall, Esquire
                                   Attorney ID Nos.: 93467
                                   518 E. Township Line Road, Suite 100
                                   Blue Bell, PA 19422
                                   (610) 279-7000
